Order entered July 3, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00183-CV

                          SANTOS NAVARRO ROSALES, Appellant

                                                 V.

         LONE STAR CORRUGATED CONTAINER CORPORATION, Appellee

                            On Appeal from the 95th District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-15-14021

                                             ORDER
       Before the Court is appellant’s June 27, 2019 unopposed motion for an extension of time

to file his reply brief. We GRANT the motion. We ORDER the reply brief tendered to this

Court by appellant on July 1, 2019 filed as of the date of this order.


                                                        /s/   ERIN A. NOWELL
                                                              JUSTICE